Case 0:17-cv-60533-JEM Document 217-6 Entered on FLSD Docket 08/02/2019 Page 1 of 9




                  ATTACHMENT 6                                   PATTERSON-BERCAW_00153
Case 0:17-cv-60533-JEM Document 217-6 Entered on FLSD Docket 08/02/2019 Page 2 of 9




                                                                 PATTERSON-BERCAW_00154
Case 0:17-cv-60533-JEM Document 217-6 Entered on FLSD Docket 08/02/2019 Page 3 of 9




                                                                 PATTERSON-BERCAW_00155
Case 0:17-cv-60533-JEM Document 217-6 Entered on FLSD Docket 08/02/2019 Page 4 of 9




                                                                 PATTERSON-BERCAW_00156
Case 0:17-cv-60533-JEM Document 217-6 Entered on FLSD Docket 08/02/2019 Page 5 of 9




                                                                 PATTERSON-BERCAW_00157
Case 0:17-cv-60533-JEM Document 217-6 Entered on FLSD Docket 08/02/2019 Page 6 of 9




                                                                 PATTERSON-BERCAW_00158
Case 0:17-cv-60533-JEM Document 217-6 Entered on FLSD Docket 08/02/2019 Page 7 of 9




                                                                 PATTERSON-BERCAW_00159
Case 0:17-cv-60533-JEM Document 217-6 Entered on FLSD Docket 08/02/2019 Page 8 of 9




                                                                 PATTERSON-BERCAW_00160
Case 0:17-cv-60533-JEM Document 217-6 Entered on FLSD Docket 08/02/2019 Page 9 of 9




                                                                 PATTERSON-BERCAW_00161
